[Cite as Lockland v. Plotsker, 2014-Ohio-2173.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



VILLAGE OF LOCKLAND,                              :          APPEAL NO. C-130563
                                                           TRIAL NO. M-13TRD-31376
        Plaintiff-Appellee,                       :
                                                                O P I N I O N.
  vs.                                             :

PAUL PLOTSKER,                                    :

     Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: May 23, 2014


Gerald R. Grubbs, for Plaintiff-Appellee,

Paul Plotsker, pro se.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     Paul Plotsker hired an attorney to fight a speeding ticket. He lost. He

appeals, arguing that his constitutional right to counsel was violated because his

attorney was ineffective. But there is no constitutional right to counsel for a minor

misdemeanor speeding violation. So, we affirm.

       {¶2}     The facts of the alleged offense are straightforward. Officer Anthony

Focke clocked Mr. Plotsker driving 70 m.p.h. in a designated 55-m.p.h. zone. Officer

Focke ticketed Mr. Plotsker, who entered a not guilty plea in the Lockland Mayor’s

Court. Mr. Plotsker, a licensed attorney, represented himself in the mayor’s court, and

was found guilty. He appealed to the Hamilton Municipal Court. This time, he was

represented by counsel. The trial court found him guilty and fined him accordingly.

       {¶3}     In his sole assignment of error, Mr. Plotsker asserts that he was deprived

of a fair trial because his counsel provided ineffective assistance. As Mr. Plotsker tells it,

he had asked his trial counsel to question Officer Focke extensively about Lockland’s

alleged ticketing quota, but his counsel did not. We question whether examination

about ticketing quotas would have been germane to the issue of whether Mr. Plotsker

exceeded the speed limit, but we do not reach the issue. Rather, we overrule Mr.

Plotsker’s assignment of error because he did not have a constitutional right to effective

counsel.

       {¶4}     The right to effective counsel is derived from the right to counsel

conferred by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 686, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984), citing McMann v. Richardson, 397 U.S. 759, 771,

fn. 14, 90 S.Ct. 1441, 25 L.Ed.2d 73 (1970). A defendant is “not constitutionally

entitled to appointed counsel for a minor misdemeanor case where the sentence




                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



upon conviction cannot and does not result in the imposition of jail time.” State v.

Williams, 2d Dist. Greene No. 2011CA18, 2012-Ohio-725, ¶ 14, citing Scott v. Illinois,

440 U.S. 367, 99 S.Ct. 1158, 59 L.Ed.2d 383 (1979), and State v. Brandon, 45 Ohio

St.3d 85, 543 N.E.2d 501 (1989). If a defendant does not have the right to counsel,

he does not have the associated right to effective counsel. Thus, in Wainwright v.

Torna, 455 U.S. 586, 587-588, 102 S.Ct. 1300, 71 L.Ed.2d 475 (1982), the United

States Supreme Court held that a defendant may not raise ineffective assistance of

counsel where he has no constitutional right to counsel. See State v. Carter, 93 Ohio

St.3d 581, 757 N.E.2d 362 (2001) (where defendant had no constitutional right to

counsel to pursue an appeal, he could not be unconstitutionally deprived of the

effective assistance of counsel).

       {¶5}    Mr. Plotsker was cited for speeding, which is a minor misdemeanor

punishable by only a fine. Because he was not subject to imprisonment, Mr. Plotsker

did not have the benefit of the Sixth Amendment’s right to effective counsel. The

sole assignment of error is overruled, and we affirm the judgment of the trial court.

                                                                  Judgment affirmed.

H ENDON , P.J., and D INKELACKER , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           3